MEMORANDUM **
Respondent’s motion to dismiss in part *118and for summary disposition in part is granted. Respondent’s motion to dismiss this petition for review for lack of jurisdiction as to petitioners Isidoro Sanchez, Marina Maravilla Gonzalez and Juan Manuel Robles Maravilla is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
Respondent’s motion for summary disposition as to petitioner Marisol Robles Maravilla is granted because the questions raised by her petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied as to that petitioner.
All other pending motions are denied as moot. Although it was not docketed as such or previously addressed by the court, the petition for review contained a timely request for a stay of removal. Consequently, the temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir. 2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED IN PART AND DISMISSED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.